Exhibit 10.26AA

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

 

 

THIRTY-FIRST AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This Thirty-first Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

1.

Customer desires to use and CSG agrees to provide to Customer, for Customer’s
Connected Subscribers and Non-ACP Subscribers, poly-window remittance envelopes,
as described herein, under the Agreement.  
Therefore, upon execution of this Amendment, the following changes are hereby
made to the Agreement.

 

 

a)

Schedule F, “Fees,” Section 1, "CSG Services," Subsection III, “Payment
Procurement,” Subsection A., “Direct Solutions (Print and Mail),” Subsection 8,
“Materials, ” Line Item 2, “Remittance Envelopes” of the Agreement shall be
amended to add the following new subsection (iv):

 

8.      Materials (Note 32)

 

 

2.           Remittance Envelopes

 

 

                  iv.      Remittance Envelope (CSG standard #9 (CSG ESP 51935)
(Note 33)

[********]

$[******]

Note 33: The fee is an [******] to the fee that Customer is currently paying for
a generic #9 remittance envelope with an open window.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.26AA

 

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP - Billing Strategy and Operation

 

Title:  Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  SVP, Secretary & General Counsel

 

Date: 7/12/19

 

Date:  7/15/19

 

 